Citation Nr: 0402962	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-09 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.  

2.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from June 1975 
to May 1976 and from July 1980 to February 1992.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  The veteran's 
claim was subsequently transferred to the RO in Wichita, 
Kansas.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify you if further 
action is required on your part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. §3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  See 66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that the VCAA specifically 
states that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108. 38 U.S.C. § 
5103A(f). VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim. 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).

The Board notes that in response to the veteran's claims, the 
RO scheduled the veteran for VA orthopedic examinations to 
evaluate his low back complaints and his bilateral knee 
complaints.  The examinations were conducted in October 2002.  
It is noted in both examination reports that the claims file 
was not available for review. 

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that an examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 4.2 (if 
VA examination does not contain sufficient detail, it is 
incumbent upon rating board to return the report as 
inadequate for evaluation purposes).  

In addition, as to the lumbar spine disability, the rating 
must be reviewed in light of the holding of the Court in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) wherein it was held 
that, when a veteran alleges functional loss due to pain, the 
provisions of two VA regulations, 38 C.F.R. §§ 4.40 and 4.45 
must be considered.  Under 38 C.F.R. § 4.40 (2003), a 
disability of the musculoskeletal system includes functional 
loss due to pain, supported by adequate pathology and 
evidenced by visible behavior on motion.  "Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled."  
Under 38 C.F.R. § 4.45 (2003), factors of joint disability 
include increased or limited motion, weakness, fatigability, 
or painful movement, swelling, deformity or disuse atrophy.  

For proper consideration of the claim for increase under 
these two regulations, a reexamination of the veteran will be 
required since the most recent examination of the back, 
performed in October 2002, is not detailed enough to permit a 
DeLuca analysis.  The Court stated in DeLuca that specificity 
of findings with regard to functional loss due to pain is 
required.  Examinations upon which rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  "It is essential that the 
examination...adequately portray the...functional loss."  
DeLuca, at 206.  When the veteran claims functional loss due 
to pain, "[t]he medical examiner must be asked to express an 
opinion on whether pain could significantly limit functional 
ability during flare-ups or when the [joint] is used 
repeatedly over a period of time."  Id.


In view of the forgoing, the case is hereby REMANDED to the 
RO for the following action: 

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  As part 
of the notice required under the new law, 
the RO should ask the veteran to provide 
information regarding all medical 
treatment for the disabilities at issue 
here that has not already been made part 
of the record.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2002).   

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
evaluate his low back disability and his 
bilateral knee complaints. The veteran 
must be informed of the potential 
consequences of his failure to report for 
any scheduled examination, and a copy of 
this notification must be associated with 
the claims file.  The claims file must be 
made available to the examiner and the 
examiner must indicate in the examination 
report that this has been accomplished.  
All indicated tests and studies should be 
accomplished, including X-rays.  Range of 
motion should be provided in degrees.  

On examination of the low back, on the 
basis of current findings, a thorough 
review of the file, and a history 
obtained from the veteran, the examiner 
should respond to the following questions 
and provide a full statement of the basis 
for the conclusions reached:

(a) Does the service-connected back 
disability result in weakened movement, 
excess fatigability, and incoordination, 
and if so, to what extent?

(b) To what extent does examination show 
the following: (1) complaints of pain 
which are visibly manifest on movement, 
(2) the presence or absence and degree of 
muscle atrophy attributable to the 
service-connected disability, (3) the 
presence or absence of changes suggesting 
disuse due to the service-connected 
disability, and (4) the presence or 
absence of any other objective 
manifestation that would demonstrate 
functional impairment due to pain?  

The examiner should indicate whether 
there is listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteoarthritic 
changes, or narrowing or irregularity of 
joint space, or some of these symptoms 
with abnormal mobility on forced motion.  
The examiner should note the duration of 
any incapacitating episodes during the 
past 12 months.

As to the bilateral knee disability, the 
examiner should offer an opinion with 
complete rationale as to the etiology of 
any knee disability found to include 
whether it is at least as likely as not 
that any current knee disability was 
incurred in or aggravated by active 
service. 

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    




4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, and the 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the last 
SSOC, and applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  



Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




